Case 6:18-cv-00918-CEM-DCI Document 25 Filed 12/19/18 Page 1 of 2 PageID 92




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

VICTOR RODRIGUEZ AND ELIZABETH                         CASE NO.: 6:18-cv-00918-CEM-DCI
RODRIGUEZ,

       Plaintiffs,

vs.

CONVERGENT OUTSOURCING, INC.,

       Defendant.
                                             /

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs,

VICTOR RODRIGUEZ AND ELIZABETH RODRIGUEZ, hereby dismiss the above-entitled

action and all claims asserted in the action against Defendant, CONVERGENT OUTSOURCING,

INC., with prejudice. The parties agree to bear their own fees and costs.

  Respectfully Submitted,                          Respectfully Submitted,

  /s/ Christopher W. Boss                          /s/ Charles J. McHale_________
  Christopher W. Boss, Esq.                        Charles J. McHale, Esq.
  Florida Bar No.: 13183                           Fla. Bar No.: 0026555
  BOSS LAW                                         GOLDEN SCAZ GAGAIN, PLLC
  Email: cpservice@bosslegal.com                   Service Email: cmchale@gsgfirm.com
  9887 Fourth Street North, Suite 202              201 North Armenia Avenue
  St. Petersburg, Florida 33702                    Tampa, Florida 33609
  Telephone: (727) 471-0039                        Phone: (813) 251-5500
  Facsimile: (888) 449-8792                        Fax: (813) 251-3675
  Attorney for Plaintiffs                          Counsel for Defendant
Case 6:18-cv-00918-CEM-DCI Document 25 Filed 12/19/18 Page 2 of 2 PageID 93




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of December, 2018, I electronically filed the
foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties either via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices of Electronic Filing,
including:

Charles J. McHale, Esq.
GOLDEN SCAZ GAGAIN, PLLC
Service Email: cmchale@gsgfirm.com
201 North Armenia Avenue
Tampa, Florida 33609
Counsel for Defendant

                                                     /s/ Christopher W. Boss
                                                     Christopher W. Boss (FBN 13183)
